Case MDL No. 2954 Document 11-3 Filed 06/23/20 Page 1 of 31




         EXHIBIT 1
6/23/2020                                      CM/ECF11-3
                         Case MDL No. 2954 Document   - DistrictFiled
                                                                of Minnesota - Live
                                                                       06/23/20     Page 2 of 31
                                     Query       Reports         Utilities   Help    Log Out

     Create an Alert for This Case on RECAP
                                                                                                                           CV

                                            U.S. District Court
                                     U.S. District of Minnesota (DMN)
                            CIVIL DOCKET FOR CASE #: 0:20-cv-01345-JRT-ECW


 BAM Navigation, LLC v. Wells Fargo & Co. et al                                     Date Filed: 06/11/2020
 Assigned to: Chief Judge John R. Tunheim                                           Jury Demand: Plaintiff
 Referred to: Magistrate Judge Elizabeth Cowan Wright                               Nature of Suit: 370 Fraud
 Demand: $5,000,000                                                                 Jurisdiction: Diversity
 Cause: 28:1332 Diversity
 Plaintiff
 BAM Navigation, LLC                                                 represented by Bethany Turke
                                                                                    Wexler Wallace LLP
                                                                                    55 West Monroe St
                                                                                    Ste 3300
                                                                                    Chicago, IL 60603
                                                                                    312-346-2222
                                                                                    Fax: 312-346-0022
                                                                                    Email: brt@wexlerwallace.com
                                                                                    LEAD ATTORNEY
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Daniel E Gustafson
                                                                                    Gustafson Gluek PLLC
                                                                                    120 South 6th Street
                                                                                    Suite 2600
                                                                                    Mpls, MN 55402
                                                                                    612-333-8844
                                                                                    Fax: 612-339-6622
                                                                                    Email: dgustafson@gustafsongluek.com
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                    Kenneth A Wexler
                                                                                    Wexler Wallace LLP
                                                                                    55 W. Monroe Street
                                                                                    Suite 3300
                                                                                    Chicago, IL 60603
                                                                                    312-346-2222
                                                                                    Fax: 312-346-0022
                                                                                    Email: kaw@wexlerwallace.com
                                                                                    LEAD ATTORNEY
                                                                                    PRO HAC VICE
                                                                                    ATTORNEY TO BE NOTICED

https://ecf.mnd.uscourts.gov/cgi-bin/DktRpt.pl?472031249297432-L_1_0-1                                                     1/5
6/23/2020                                      CM/ECF11-3
                         Case MDL No. 2954 Document   - DistrictFiled
                                                                of Minnesota - Live
                                                                       06/23/20     Page 3 of 31
                                                                       Mickey L Stevens
                                                                       Gustafson Gluek PLLC
                                                                       120 South 6th Street
                                                                       Suite 2600
                                                                       Minneapolis, MN 55402
                                                                       612-333-8844
                                                                       Fax: 612-339-6622
                                                                       Email: mstevens@gustafsongluek.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                                   Patrick Howard
                                                                                   Saltz, Mongeluzzi, Barrett & Bendesky, P.C.
                                                                                   1650 Market Street
                                                                                   52nd Floor
                                                                                   Philadelphia, PA 19103
                                                                                   215-575-3895
                                                                                   Email: phoward@smbb.com
                                                                                   LEAD ATTORNEY
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Raina Borrelli
                                                                                   Gustafson Gluek PLLC
                                                                                   120 South 6th Street
                                                                                   Suite 2600
                                                                                   Minneapolis, MN 55402
                                                                                   612-333-8844
                                                                                   Email: rborrelli@gustafsongluek.com
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                   Simon Bahne Paris
                                                                                   Saltz Mongeluzzi Barrett Bendesky, PC
                                                                                   120 Gibraltar Road
                                                                                   Suite 218
                                                                                   Horsham, PA 19044
                                                                                   215-575-3986
                                                                                   Email: sparis@smbb.com
                                                                                   LEAD ATTORNEY
                                                                                   PRO HAC VICE
                                                                                   ATTORNEY TO BE NOTICED


 V.
 Defendant
 Wells Fargo & Co.                                                   represented by Amy L Schwartz
                                                                                    Ballard Spahr LLP
                                                                                    80 South 8th Street
                                                                                    Ste 2000
                                                                                    Minneapolis, MN 55402
                                                                                    612-371-3211
                                                                                    Fax: 612-371-3207

https://ecf.mnd.uscourts.gov/cgi-bin/DktRpt.pl?472031249297432-L_1_0-1                                                       2/5
6/23/2020                                        CM/ECF11-3
                           Case MDL No. 2954 Document   - DistrictFiled
                                                                  of Minnesota - Live
                                                                         06/23/20     Page 4 of 31
                                                                         Email: schwartza@ballardspahr.com
                                                                         LEAD ATTORNEY
                                                                         ATTORNEY TO BE NOTICED

                                                                                 Richard T Thomson
                                                                                 Ballard Spahr LLP
                                                                                 80 South 8th Street
                                                                                 Suite 2000
                                                                                 Minneapolis, MN 55402
                                                                                 612-370-3211
                                                                                 Email: thomsonr@ballardspahr.com
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED
 Defendant
 Wells Fargo Bank N.A.                                               represented by Amy L Schwartz
                                                                                    (See above for address)
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                                                                 Richard T Thomson
                                                                                 (See above for address)
                                                                                 LEAD ATTORNEY
                                                                                 ATTORNEY TO BE NOTICED


  Date Filed               #    Docket Text
  06/11/2020           1        COMPLAINT against Wells Fargo & Co., Wells Fargo Bank N.A. (filing fee $ 400,
                                receipt number AMNDC-7791663) filed by BAM Navigation, LLC. Filer requests
                                summons issued. (Attachments: # 1 Civil Cover Sheet) (Gustafson, Daniel) (Entered:
                                06/11/2020)
  06/11/2020                2 RULE 7.1 DISCLOSURE STATEMENT. There is no parent corporation, publicly held
                              corporation or wholly-owned subsidiary to report for Plaintiff BAM Navigation, LLC.
                              (Gustafson, Daniel) (Entered: 06/11/2020)
  06/11/2020                3 TEXT ONLY ENTRY: CLERK'S NOTICE OF INITIAL CASE ASSIGNMENT. Case
                              assigned to Judge John R. Tunheim per 3rd/4th Master list, referred to Magistrate Judge
                              Elizabeth Cowan Wright. Please use case number 20-cv-1345 JRT/ECW. (kt) (Entered:
                              06/11/2020)
  06/11/2020                4 Summons Issued as to Wells Fargo & Co., Wells Fargo Bank N.A.. (kt) (Entered:
                              06/11/2020)
  06/11/2020                5 (Text-Only): Notice re: Non-Admitted Attorney

                                We have received documents listing Kenneth A. Wexler, Bethany R. Turke, Simon B.
                                Paris, Patrick Howard as counsel of record. If he or she wishes to be listed as an
                                attorney of record in this case, he or she must be admitted to the bar of the U.S. District
                                Court of Minnesota in accordance with Local Rule 83.5 (a), (b) and (c) or temporarily
                                admitted pro hac vice in accordance with Local Rule 83.5 (d) or (e).

                                For more admissions information and forms, please see the Attorney Forms Section of
                                the courts website at www.mnd.uscourts.gov/forms/all-forms. (kt) (Entered: 06/11/2020)

https://ecf.mnd.uscourts.gov/cgi-bin/DktRpt.pl?472031249297432-L_1_0-1                                                        3/5
6/23/2020                                         CM/ECF11-3
                         Case MDL No. 2954 Document      - DistrictFiled
                                                                   of Minnesota - Live
                                                                          06/23/20     Page 5 of 31
  06/11/2020              6 MOTION for Admission Pro Hac Vice for Attorney Simon B. Paris. Filing fee $ 100,
                            receipt number AMNDC-7793467 filed by BAM Navigation, LLC. (Borrelli, Raina)
                            (Entered: 06/11/2020)
  06/11/2020               7 MOTION for Admission Pro Hac Vice for Attorney Patrick Howard. Filing fee $ 100,
                             receipt number AMNDC-7793484 filed by BAM Navigation, LLC. (Borrelli, Raina)
                             (Entered: 06/11/2020)
  06/12/2020               8 TEXT ONLY ENTRY: ORDER granting 6 Motion for Admission Pro Hac Vice of
                             Attorney Simon Bahne Paris for BAM Navigation, LLC.; granting 7 Motion for
                             Admission Pro Hac Vice of Attorney Patrick Howard for BAM Navigation, LLC.
                             Approved by Magistrate Judge Elizabeth Cowan Wright on 6/12/2020. (JGK) (Entered:
                             06/12/2020)
  06/15/2020               9 MOTION for Admission Pro Hac Vice for Attorney Kenneth A. Wexler. Filing fee $
                             100, receipt number AMNDC-7799506 filed by BAM Navigation, LLC. (Borrelli,
                             Raina) (Entered: 06/15/2020)
  06/15/2020             10 MOTION for Admission Pro Hac Vice for Attorney Bethany R. Turke. Filing fee $ 100,
                            receipt number AMNDC-7799532 filed by BAM Navigation, LLC. (Borrelli, Raina)
                            (Entered: 06/15/2020)
  06/15/2020              11 SUMMONS Returned Executed by BAM Navigation, LLC. Wells Fargo & Co. served
                             on 6/15/2020, answer due 7/6/2020; Wells Fargo Bank N.A. served on 6/15/2020,
                             answer due 7/6/2020. (Gustafson, Daniel) (Entered: 06/15/2020)
  06/17/2020             12 TEXT ONLY ENTRY: ORDER granting 9 Motion for Admission Pro Hac Vice of
                            Attorney Kenneth A Wexler for BAM Navigation, LLC; granting 10 Motion for
                            Admission Pro Hac Vice of Attorney Bethany Turke for BAM Navigation, LLC.
                            Approved by Magistrate Judge Elizabeth Cowan Wright on 6/17/2020. (NAH) (Entered:
                            06/17/2020)
  06/22/2020             13 NOTICE of Appearance by Amy L Schwartz on behalf of Wells Fargo & Co., Wells
                            Fargo Bank N.A.. (Schwartz, Amy) (Entered: 06/22/2020)
  06/22/2020             14 NOTICE of Appearance by Richard T Thomson on behalf of Wells Fargo & Co., Wells
                            Fargo Bank N.A.. (Thomson, Richard) (Entered: 06/22/2020)
  06/22/2020             15 STIPULATION TO EXTEND TIME TO ANSWER, PLEAD OR OTHEWISE RESPOND
                            TO THE COMPLAINT by Wells Fargo & Co., Wells Fargo Bank N.A.. (Schwartz, Amy)
                            (Entered: 06/22/2020)
  06/22/2020             16 PROPOSED ORDER TO JUDGE re ORDER GRANTING EXTENSION TO
                            ANSWER, PLEAD, OR OTHERWISE RESPOND TO THE COMPLAINT. (Schwartz,
                            Amy) (Entered: 06/22/2020)



                                                        PACER Service Center
                                                             Transaction Receipt
                                                               06/23/2020 08:58:28
                                   PACER
                                                    Tracgrill_53    Client Code:     6086-001
                                   Login:
                                                    Docket          Search           0:20-cv-01345-JRT-
                                   Description:
                                                    Report          Criteria:        ECW
                                   Billable
                                                    3               Cost:            0.30
                                   Pages:

https://ecf.mnd.uscourts.gov/cgi-bin/DktRpt.pl?472031249297432-L_1_0-1                                           4/5
            Case
             CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                  06/23/20 Page
                                                            Page16ofof26
                                                                       31



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 BAM Navigation, LLC,                           Case No.

                              Plaintiff,        CLASS ACTION COMPLAINT

 v.                                             JURY TRIAL DEMAND

 WELLS FARGO & CO., WELLS
 FARGO BANK N.A.,

                              Defendants.

       Plaintiff BAM Navigation, LLC (“BAM”), brings this class action complaint on

behalf of itself and all others similarly situated (hereinafter “Plaintiff” against Defendants

Wells Fargo & Co. and Wells Fargo Bank N.A. (“Defendants” or “Wells Fargo”) to stop

Defendants’ unlawful conduct in connection with the Federal Paycheck Protection

Program (“PPP”) and obtain redress for Plaintiff and other persons and businesses injured

by Defendants’ conduct. Plaintiff alleges the following based upon its personal knowledge

and upon information and belief, including investigation conducted by its attorneys.

                                     INTRODUCTION

       1.      In connection with their administration and processing of loans under the

PPP, Wells Fargo made false, misleading and deceptive material statements and omissions

to Plaintiff and other small business owners who were in need of financial relief and

assistance as a result of the COVID-19 pandemic that has wreaked havoc on the global

economy.
            Case
             CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                  06/23/20 Page
                                                            Page27ofof26
                                                                       31



       2.      Wells Fargo, in violation of the Federal regulations governing PPP loan

applications requiring that applications be processed on a first-come, first-served basis,

processed PPP loan applications in a manner which prioritized applications for larger loan

amounts over applications for smaller loan amounts and that prioritized applications from

businesses with a pre-existing lending relationship with Wells Fargo without regard to the

order in which they were submitted to Defendant, inconsistent with applicable regulations.

       3.      Wells Fargo discriminated against Plaintiff and other PPP applicants, who

they knew needed loans through the PPP funds (which Wells Fargo knew were limited) in

order to continue operating their businesses, in order to maximize Defendants’ own

economic benefit through percentage-based commission fees on approved PPP loan

applications (the “PPP loan processing scheme”).

       4.      Defendants’ wrongdoing caused substantial injury to small businesses,

including Plaintiff and Class members, as defined herein, who were unable to benefit from

the PPP loan funds as a result of Defendants’ conduct.

                             JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action because the parties

are citizens of different states and the controversy exceeds the value of $75,000.

       6.      This Court has personal jurisdiction over Defendants because they transact a

substantial amount of business in this state and a substantial number of the events giving

rise to the claims occurred in Minnesota.




                                              2
            Case
             CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                  06/23/20 Page
                                                            Page38ofof26
                                                                       31



       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because

a substantial portion of the events or omissions giving rise to the claims occurred in this

District.

                                         THE PARTIES

       8.      Plaintiff BAM Navigation, LLC, is a Minnesota limited liability company

with its principal place of business in St. Paul, Minnesota. BAM Navigation, LLC, is a

small business that provides assistance to consumer goods companies in identifying and

executing growth strategies. BAM Navigation, LLC, met the criteria for PPP funding

eligibility, and made its single permitted PPP loan application with Wells Fargo in reliance

on Defendants’ false and deceptive advertising, marketing, and loan application processing

representations.

       9.      Defendant Wells Fargo & Co. is the parent company of all Wells Fargo

entities. It is a Delaware corporation, and has its headquarters at 420 Montgomery Street

in San Francisco, California. Through its subsidiaries, Wells Fargo & Co. conducts

substantial business in this District.

       10.     Defendant Wells Fargo Bank N.A. is the primary banking subsidiary of

Wells Fargo & Co., and is headquartered at 101 North Phillips Avenue in Sioux Falls,

South Dakota. Wells Fargo Bank N.A. conducts substantial business in this District.

                               FACTUAL ALLEGATIONS

  I.   Paycheck Protection Program Loans

       11.     The World Health Organization declared the COVID-19 outbreak a global

pandemic on March 11, 2020. On March 13, 2020, Minnesota Governor Tim Walz issued

                                              3
           Case
            CASEMDL
                 0:20-cv-01345
                    No. 2954 Document
                               Document
                                      11-3
                                        1 Filed
                                           Filed06/11/20
                                                 06/23/20 Page
                                                           Page49ofof26
                                                                      31



an executive order declaring a peacetime emergency in the State of Minnesota as a result

of the COVID-19 outbreak.

        12.    The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act (Pub.

L. 116-136) was signed into law on March 27, 2020, in response to economic conditions

resulting from the COVID-19.

        13.    The CARES Act was intended to provide direct economic assistance to

workers and businesses on a first-come, first served basis, and to preserve U.S. jobs.

        14.    As part of the CARES Act, Congress appropriated $349 billion to the Small

Business Administration (“SBA”) for distribution under the Paycheck Protection Program

(“PPP”), to allow small businesses to apply for loans to cover payroll and certain other

costs. The purpose of PPP loans is to help small businesses keep their workforce employed

during the COVID-19 crisis. The SBA incentivizes small businesses to do so by forgiving

the PPP loan if all employees are kept on the payroll for eight weeks and the loan money

is used for payroll, mortgage interest, or utilities.

        15.    Under the CARES Act, the SBA has rulemaking authority regarding the

administration and distribution of PPP loans. The SBA has issued a series of “PPP Interim

Final Rules” and other guidance.

        16.    On April 2, 2020, the SBA issued its first PPP Interim Final Rule, 1 which

announced that Congress authorized $349 billion for the PPP in order to “provide relief to

America’s small businesses expeditiously.” The April 2, 2020 Interim Final Rule



1
    https://www.sba.gov/sites/default/files/2020-04/PPP%20Interim%20Final%20Rule_0.pdf
                                                4
           Case
            CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                 06/23/20 Page
                                                          Page510
                                                                ofof
                                                                  2631



announced that PPP loans would be available starting April 3, 2020, through June 30, 2020.

This same rule also instructed that PPP funds were to be distributed “first-come, first-

served.”

       17.     Small businesses are eligible to apply for a loan through the PPP if they have

been harmed by the COVID-19 pandemic between February 15, 2020 and June 30, 2020.

       18.     The SBA regulations provided for a “one loan per borrower limitation,” and

therefore PPP loan applicants submitted a single loan application through a single financial

institution.

       19.     The SBA issued additional guidance stating that lenders were not required to

verify the financial information provided by applicants on their PPP loan applications.

       20.     The SBA reported on April 16, 2020, that the $349 billion appropriated for

PPP loans had been depleted, well before the June 30, 2020 deadline for PPP loan

applications and before many small business owners’ PPP loan applications were

considered or submitted.

 II.   Discrimination Against Small Businesses In Favor of Larger Businesses

       21.     Upon information and belief, Wells Fargo received thousands of applications

and prioritized loan applications for higher loan amounts submitted by larger businesses

instead of processing applications on a “first-come, first-served” basis as set forth in the

SBA’s regulations.

       22.     Defendants had an incentive to prioritize applications for larger loan amounts

over applications for smaller loan amounts due to the compensation structure enacted by

the government. Defendants receive a commission of 5% on loans not greater than

                                              5
          Case
           CASEMDL
                 0:20-cv-01345
                    No. 2954 Document
                               Document
                                      11-3
                                        1 Filed
                                           Filed06/11/20
                                                06/23/20 Page
                                                         Page611
                                                               ofof
                                                                 2631



$350,000, 3% on loans greater than $350,000 but less than $2 million, and 1% on loans

greater than $2 million. These percentage commissions, along with the money earned as

interest on the federally-backed loans, mean Defendants stand to receive a substantially

greater amount of money the larger the PPP loan application processed by the bank is.

        23.   Data compiled by the SBA demonstrates the prioritization of applications for

higher loan amounts in the early days of PPP funds dispersion compared to the final days

before the PPP funds were depleted. The SBA published two sets of data compiled from

PPP loans processed between April 3 – April 13, 2020, and between April 13 – April 16,

2020.

        24.   For the period of April 3–13, 2020, the SBA published the following data on

approved PPP loans:




        25.   For the period of April 13–16, 2020, the SBA published the following data

on approved PPP loans:




                                            6
           Case
            CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                 06/23/20 Page
                                                          Page712
                                                                ofof
                                                                  2631




         26.   The data published by the SBA reveals that the overall average loan size was

greater during the first ten days of approved PPP loans ($239,152 vs. $206,000).

         27.   The SBA data demonstrates that the number of approved loans for under

$350,000 was far greater in the final three days before PPP funds ran out than in the first

ten days of PPP availability (881,648 approved loans in first 10 days vs. 1,453,954 in the

last 3 days). This data shows a 65% increase in the number of loans for under $350,000

approved in the first 10 days compared to the final 3 days.

         28.   At the same time, the number of loans approved for over $2 million increased

only 31% over the same period (19,789 approved in first 10 days vs. 25,978 in the last 3

days).

         29.   It is clear that lenders like Wells Fargo did not process loans on a “first come,

first served” basis as required by the PPP, but rather that the loan amount and possible loan

failure exposure to Defendants influenced when each application was processed and

submitted for approval.




                                               7
          Case
           CASEMDL
                 0:20-cv-01345
                    No. 2954 Document
                               Document
                                      11-3
                                        1 Filed
                                           Filed06/11/20
                                                06/23/20 Page
                                                         Page813
                                                               ofof
                                                                 2631



III.   Plaintiff’s PPP Loan Application

       30.        Wells Fargo CEO Charlie Scharf communicated to the public that Wells

Fargo was prioritizing small businesses for PPP assistance. On April 5, 2020, Mr. Scharf

stated, “We are committed to helping our customers during these unprecedented and

challenging times, but are restricted in our ability to serve as many customers as we would

like under the PPP. While all businesses have been impacted by this crisis, small businesses

with fewer than 50 employees and nonprofits often have fewer resources. Therefore, we

are focusing our efforts under the Paycheck Protection Program on these groups.” 2

       31.        On its webpage dedicated to COVID-19 updates, Wells Fargo directs PPP

loan applicants to “visit the SBA website for additional guidance or resources regarding

eligibility, use of proceeds, application procedures and documentation required to

participate.” 3

       32.        Pursuant to a Consent Order issued by the Federal Reserve in February 2018,

Wells Fargo was initially subject to an asset cap when PPP loan processing opened on April

3, 2020. As a result, Wells Fargo’s ability to participate in the PPP was limited to issuing

a maximum of $10 billion in PPP loans.

       33.        After Wells Fargo petitioned the Federal Reserve to lift its restrictions and

allow it to more fully participate in the PPP loan process, the Federal Reserve announced

on April 8, 2020, that it would “temporarily and narrowly” amend the restrictions imposed


2
   https://www.businesswire.com/news/home/20200405005041/en/Wells-Fargo-Receives-
Strong-Interest-Paycheck-Protection
3
  https://update.wf.com/coronavirus/paycheckprotectionprogram/?_ga=2.148064823.1807
730998.1588107981-1950366628.1588107981
                                                8
         Case
          CASEMDL
                0:20-cv-01345
                   No. 2954 Document
                              Document
                                     11-3
                                       1 Filed
                                          Filed06/11/20
                                               06/23/20 Page
                                                        Page914
                                                              ofof
                                                                2631



on Wells Fargo, allowing it “to make additional small business loans as part of the

Paycheck Protection Program, or PPP . . . .” 4

       34.    That same day, April 8, 2020, Wells Fargo issued a press release stating that

it would “expand its participation in the Paycheck Protection Program and offer loans to a

broader set of its small business and nonprofit customers subject to the terms of the

program.” 5

       35.    Plaintiff learned of the CARES Act, and the PPP, when it was passed and

signed into law.

       36.    Plaintiff has used Wells Fargo business banking accounts since 2010.

Plaintiff’s owner has held personal accounts with Wells Fargo since Wells Fargo merged

with Norwest Corporation in 1998. Plaintiff decided to submit a PPP loan application with

Wells Fargo, in part, because of this preexisting banking relationship.

       37.    On April 9, at the earliest date possible, Plaintiff opted in to Wells Fargo’s

application queue, which was required by Wells Fargo in order to submit a PPP loan

application. Wells Fargo notified Plaintiff that the application was available for him on

April 15, 2020. On April 16, 2020, Plaintiff submitted an application for a PPP loan with

Wells Fargo. Plaintiff applied for a PPP loan for the purposes of keeping employees on the

payroll, and to pay rent and other approved expenses.




4
  https://www.federalreserve.gov/newsevents/pressreleases/enforcement20200408a.htm
(last visited May 19, 2020).
5
  https://newsroom.wf.com/press-release/community-banking-and-small-business/wells-
fargo-expand-participation-paycheck (last visited May 19, 2020).
                                             9
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page10
                                                              15ofof26
                                                                     31



       38.    On April 16, 2020, Plaintiff received an email acknowledgment, from

Defendant, of the PPP loan application submitted by Plaintiff.

       39.    On April 16, 2020, Plaintiff was notified that PPP funds were no longer

available because the funds had been depleted.

       40.    Because Plaintiff submitted a PPP loan application through Defendant, and

Defendant did not process Plaintiff’s application before PPP funds were depleted, Plaintiff

was denied the opportunity to receive a PPP loan that would have enabled it to survive the

current economic crisis caused by the COVID-19 pandemic.

IV.    Additional PPP Funds Made Available

       41.    On April 24, 2020, the Paycheck Protection Program and Health Care

Enhancement Act provided for $310 billion in additional funding for PPP loans. In

connection with this additional funding, the SBA announced that it would limit the

maximum dollar amount of funding authority that any one lending institution at 10% of the

total PPP funding, or approximately $60 billion per lender, and put limitations on the pace

at which applications could be processed by lenders.

       42.    On April 26, 2020, SBA Deputy Associate Administrator Bill Briggs issued

a memo stating that the SBA was implementing measures “[e]nsuring the Paycheck

Protection Program continues to operate on a first-come, first-serve basis so that every

small business has access to PPP loans to sustain their business and retain their employees.”

       43.    With these additional funds and SBA guidance, PPP loan processing resumed

on April 27, 2020.



                                             10
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page11
                                                              16ofof26
                                                                     31



       44.    Many lenders, including smaller institutions, experienced system outages

when attempting to process PPP loan applications during this second round of PPP funds.

       45.    As of the date of this Complaint, Plaintiff has not received any

communication from Wells Fargo regarding whether Plaintiff’s PPP loan application has

been processed since the additional funding was approved.

                                  CLASS ALLEGATIONS

       46.    Plaintiff brings this action on behalf of itself, and as a class action under the

Federal Rules of Civil Procedure, Rule 23(a) and (b)(2) seeking equitable and injunctive

relief on behalf of the following Class:

       All eligible persons or entities in the State of Minnesota who applied for a PPP loan
       by submitting an application with Defendant and whose application was not
       processed by Defendant in accordance with SBA regulations and requirements or
       Minnesota law.

       47.    Excluded from the Class are the Defendants, including any entity in which

Defendants have a controlling interest, is a parent or subsidiary, or which is controlled by

Defendants, as well as the officers, directors, affiliates, legal representatives, heirs,

predecessors, successors, and assigns of Defendants. Also excluded are the judges and

court personnel in this case and any members of their immediate families.

       48.    Numerosity. The members of the Class are so numerous that joinder of all

members of any class would be impracticable, and the Class members are ascertainable.

       49.    Commonality. There are questions of law and fact common to the Class,

including but not limited to the following:




                                              11
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page12
                                                              17ofof26
                                                                     31



             a. Whether Defendant violated the SBA regulations governing the

   administration, processing, and handling of PPP loan applications;

             b. Whether Defendant prioritized processing applications for larger loan

   amounts over applications for smaller loan amounts;

             c. Whether Defendants represented to Plaintiff and Class members that PPP

   loan applications would be processed on a first-come, first-served basis in accordance

   with SBA regulations;

             d. Whether Defendants intended Plaintiff and Class members to rely on

   Defendants’ statements, misrepresentations, and omissions regarding the PPP loan

   processing scheme;

             e. Whether Plaintiff and Class members were harmed by Defendants’

   misrepresentations and omissions;

             f. Whether Defendant violated various Minnesota laws;

             g. Whether Plaintiff and Class members have been damaged, and if so, the

   proper measure of damages.

       50.      Typicality. Plaintiff’s claims are typical of the claims of the other members

of the Class because, among other things, Plaintiff and the other Class members were

injured through the substantially uniform misconduct by Defendant. Plaintiff is advancing

the same claims and legal theories on behalf of himself and all other Class members, and

there are no defenses that are unique to Plaintiff. The claims of Plaintiff and members of

other classes arise from the same operative facts and are based on the same legal theories.



                                              12
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page13
                                                              18ofof26
                                                                     31



       51.    Adequacy of Representation. Plaintiff is an adequate representative of the

Class because its interests do not conflict with the interests of the other Class members

Plaintiff seeks to represent; Plaintiff has retained counsel competent and experienced in

complex class action litigation and Plaintiff will prosecute this action vigorously. The Class

members’ interests will be fairly and adequately protected by Plaintiff and their counsel.

       52.    Superiority. A class action is superior to any other available means for the

fair and efficient adjudication of this controversy, and no unusual difficulties are likely to

be encountered in the management of this matter as a class action. The damages, harm, or

other financial detriment suffered individually by Plaintiff and the other Class members

are relatively small compared to the burden and expense that would be required to litigate

their claims on an individual basis against Defendants, making it impracticable for Class

members to individually seek redress for Defendants’ wrongful conduct. Even if Class

members could afford individual litigation, the court system could not. Individualized

litigation would create a potential for inconsistent or contradictory judgments and increase

the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties and provides the benefits of single

adjudication, economies of scale, and comprehensive supervision by a single court.

       53.    Further, Defendants have acted or failed to act on grounds generally

applicable to the Class and, accordingly, final injunctive or corresponding declaratory relief

with regards to the members of the Class as a whole is appropriate under Rule 23(b)(2) of

the Federal Rules of Civil Procedure.



                                             13
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page14
                                                              19ofof26
                                                                     31



                                   CLAIMS FOR RELIEF

                                        COUNT I
             Violation of Minnesota’s Uniform Deceptive Trade Practices Act,
                              Minn. Stat. § 325D.43, et seq.

       54.      Plaintiff realleges the foregoing paragraphs as if set forth herein.

       55.      Defendants are “persons” within the meaning of the Minnesota Uniform

Deceptive Trade Practices Act (MUDTPA).

       56.      By falsely misstating the true nature of the PPP loan processing scheme,

Defendants knowingly misrepresented that their services were of a particular standard,

quality, or grade when those services were not of that particular standard, quality, or grade.

       57.      By falsely misstating the true nature of the PPP loan processing scheme,

Defendants knowingly misrepresented that their services had approval, characteristics, or

benefits that those services did not have.

       58.      By representing that they were complying with the SBA regulations

regarding PPP loan application processing, Defendants knew or should have known that

Plaintiff and Class members would be misled into believing that Wells Fargo would

process PPP loan applications on a first-come, first-served basis.

       59.      By representing that Defendants were focusing their PPP loan processing

efforts on small businesses with fewer than 50 employees, Defendants misled Plaintiff and

Class members into believing that Wells Fargo would not prioritize larger PPP loans at the

expense of Plaintiff’s and Class members’ PPP loan applications.




                                               14
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page15
                                                              20ofof26
                                                                     31



       60.    Defendants’ misrepresentations, concealment, omissions, and other

deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiff and the Class with respect to Defendants’ PPP loan application process.

       61.    Defendants intended that Plaintiff and the Classes would rely on Defendants’

misrepresentations, concealment, warranties, deceptions, and/or omissions regarding their

administration of the PPP loan program.

       62.    The facts concealed or not disclosed by Defendants were material facts in

that Plaintiff and any reasonable small business owner would have considered them in

deciding when and where to submit a PPP loan application.

       63.    Defendants’ unlawful conduct is continuing, with no indication that

Defendants intend to cease this fraudulent course of conduct.

       64.    Plaintiff and Class members have suffered loss by submitting their PPP loan

applications through Wells Fargo in reliance on Defendants’ misrepresentations and not

receiving the PPP loan processing service they were promised by Defendants.

       65.    Pursuant to Minn. Stat. § 8.31, subd. 3a, and § 325D.45, Plaintiffs and the

Classes seek actual damages, injunctive and declaratory relief, attorneys’ fees, costs, and

any other just and proper relief available thereunder for Defendants’ violations of the

MUDTPA.

                                      COUNT II
             Violation of Minnesota’s False Statement in Advertising Act (FSAA),
                                 Minn. Stat. § 325F.67

      66.     Plaintiff realleges the foregoing paragraphs as if set forth herein.



                                             15
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page16
                                                              21ofof26
                                                                     31



       67.    Plaintiffs used “service,” specifically the PPP loan application process

discussed herein, and is a “person” within the meaning of the False Statement in

Advertising Act (FSAA).

       68.    Plaintiff was induced to submit a PPP loan application through Wells Fargo

through advertising that contained material assertions, representations, and statements of

fact made, published, disseminated, circulated, and placed before the public by Defendants

that were untrue, deceptive, and misleading.

       69.    By engaging in the conduct herein, Defendants violated and continue to

violate Minn. Stat. § 325F.67.

       70.    Defendants’ misrepresentations, knowing omissions, and misstatements

include, by way of example, that Wells Fargo’s PPP loan processing services:

             a)      Are compliant with SBA regulations;

             b)      Focus on small businesses with fewer than 50 employees and

                     nonprofits.

       71.    By representing that they were complying with the SBA regulations

regarding PPP loan application processing, Defendants knew or should have known that

Plaintiff and Class members would be misled into believing that Wells Fargo would

process PPP loan applications on a first-come, first-served basis.

       72.    By representing that Defendants were focusing their PPP loan processing

efforts on small businesses with fewer than 50 employees, Defendants misled Plaintiff and

Class members into believing that Wells Fargo would not prioritize larger PPP loans at the

expense of Plaintiff’s and Class members’ PPP loan applications.

                                            16
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page17
                                                              22ofof26
                                                                     31



       73.    Defendants’ misrepresentations, concealment, omissions, and other

deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiff and the Class with respect to Defendants’ PPP loan application process.

       74.    Defendants’ conduct and omissions described herein occurred repeatedly in

Defendants’ trade or business and were capable of deceiving a substantial portion of the

consuming public.

       75.    The facts concealed or not disclosed by Defendants were material facts in

that Plaintiff and any reasonable small business owner would have considered them in

deciding when and where to submit a PPP loan application.

       76.    Defendants’ unlawful conduct is continuing, with no indication that

Defendants intend to cease this fraudulent course of conduct.

       77.    As a result of Defendants’ conduct, Plaintiff and Class members have

suffered actual damages in that Defendants did not process their PPP loan applications,

thereby depriving Plaintiff and Class members of forgivable, emergency financial

assistance.

       78.    As a direct and proximate result of Defendants’ conduct, Plaintiff and the

Class members have been injured, and that harm is likely to continue unless Defendants

are enjoined from misrepresenting the true nature of their PPP loan processing services

described herein.

       79.    Pursuant to Minn. Stat. § 8.31, subd. 3(a), and § 325F.67, Plaintiff and Class

members seek damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the FSAA.

                                            17
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page18
                                                              23ofof26
                                                                     31



                                     COUNT III
              Violation of Minnesota Prevention of Consumer Fraud Act
                             Minn. Stat. § 325F.69, et seq.

       80.    Plaintiff realleges the foregoing paragraphs as if set forth herein.

       81.    Plaintiff is a resident of the State of Minnesota.

       82.    Defendants are “persons” within the meaning of the Minnesota Prevention

of Consumer Fraud Act (MPCFA).

       83.    Defendants’ misrepresentations and fraudulent conduct with respect to their

administration of the PPP loan process were made in connection with the provision of those

services to Plaintiff and the Class.

       84.    Defendants knowingly acted, used, and employed fraud, false pretenses, false

promises, misrepresentations, misleading statements, and deceptive practices in connection

with the administration of the PPP loan process.

       85.    By representing that Defendants were focusing their PPP loan processing

efforts on small businesses with fewer than 50 employees, Defendants misled Plaintiff and

Class members into believing that Wells Fargo would not prioritize larger PPP loans at the

expense of Plaintiff’s and Class members’ PPP loan applications.

       86.    Defendants’ misrepresentations, concealment, omissions, and other

deceptive conduct were likely to deceive or cause misunderstanding and did in fact deceive

Plaintiff and the Class with respect to Defendants’ PPP loan application process.

       87.    Defendants intended that Plaintiff and the Classes would rely on Defendants’

misrepresentations, concealment, warranties, deceptions, and/or omissions regarding their

administration of the PPP loan program.

                                             18
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page19
                                                              24ofof26
                                                                     31



       88.    The facts concealed or not disclosed by Defendants were material facts in

that Plaintiff and any reasonable small business owner would have considered them in

deciding when and where to submit a PPP loan application.

       89.    Defendants’ unlawful conduct is continuing, with no indication that

Defendants intend to cease this fraudulent course of conduct.

       90.    As a result of Defendants’ conduct, Plaintiff and Class members have

suffered actual damages in that Defendants did not process their PPP loan applications,

thereby depriving Plaintiff and Class members of forgivable, emergency financial

assistance.

       91.    As a direct and proximate result of Defendants’ conduct, Plaintiff and the

Class members have been injured, and that harm is likely to continue unless Defendants

are enjoined from misrepresenting the true nature of their PPP loan processing services

described herein.

       92.    Pursuant to Minn. Stat. § 8.31, subd. 3(a), and § 325F.69, Plaintiff and Class

members seek damages, injunctive and declaratory relief, attorneys’ fees, costs, and any

other just and proper relief available thereunder for Defendants’ violations of the MPCFA.

                                     COUNT IV
                                Fraudulent Concealment

       93.    Plaintiff realleges the foregoing paragraphs as if set forth herein.

       94.    Defendants fraudulently concealed material facts they had a legal duty to

disclose to Plaintiff and the Class regarding their administration, processing, and handling

of loan applications through the PPP. These material facts known by Defendants include


                                             19
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page20
                                                              25ofof26
                                                                     31



the order of how applications for loans would actually be processed and granted, that the

processing and granting of larger loans would be given priority over smaller loans or loans

where there was greater exposure to the bank over loans where there was less exposure,

and the application for loans through the PPP would not be processed or granted in

accordance with the SBA regulations.

       95.    Wells Fargo intentionally and knowingly omitted this information to induce

Plaintiff and the Class to submit applications for loans through the PPP with them.

       96.    Defendants knew the concealment or nondisclosure of these facts regarding

the true nature of how the PPP loan applications were going to be administered, processed

and handled were material to Plaintiff and the Class because they contradicted the

representations made by Defendants in their public statements and marketing.

       97.    Defendants had a legal duty to disclose this information because Defendants

knew the representations made in their public statements and marketing created a false

impression unless these omitted material facts were disclosed to Plaintiff and the Class,

particularly because the SBA regulations required that applications be processed on a first-

come, first served basis.

       98.    Plaintiff and the Class had no knowledge of the true nature of how Defendant

would process and handle PPP loan applications based on Defendants’ fraudulent

concealment and nondisclosures, and they had no ability to discover the omitted

information prior to submitting their loan applications. Given the deceptive manner in

which Defendants chose to omit or not disclose material information concerning the true



                                            20
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page21
                                                              26ofof26
                                                                     31



nature of how they were administering, processing, and handling PPP loan applications,

Plaintiff and the Class were injured.

       99.     As a direct and proximate result of Defendants’ conduct, Plaintiff and the

Class suffered actual damages in that they submitted applications for loans through the PPP

with Defendants and because they could only apply for such loans once and were prevented

from seeking assistance from another lender.

       100.    Plaintiff and the Class seek injunctive and declaratory relief, attorneys’ fees,

costs, and any other just and proper relief available under the law.

                                       COUNT V
                                 Breach of Fiduciary Duty

       101.    Plaintiff realleges the foregoing paragraphs as if set forth herein.

       102.    Defendants owed and continue to owe fiduciary duties to Plaintiff and Class

members by virtue of the fact that no arm’s length transaction existed, because Defendants

failed to provide or concealed from Plaintiff and Class members material information that

would reveal that Defendants’ PPP loan processing scheme was not compliant with SBA

regulations.

       103.    As fiduciaries, Defendants owed fiduciary duties to Plaintiffs and Class

members, including a duty to refrain from taking actions detrimental to Plaintiff and Class

members’ financial and other interests.

       104.    As a result of the PPP loan processing scheme, Defendants breached the

fiduciary duties owed to Plaintiff and Class members.




                                              21
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page22
                                                              27ofof26
                                                                     31



       105.   Defendants mispresented and concealed the PPP loan processing scheme

from Plaintiff and Class members.

       106.   By their actions, Defendants unjustly profited as a result of the PPP loan

processing scheme in the form of commission fees. As alleged herein, Defendants

prioritized loan applications that would result in larger commission fees over Plaintiff and

Class members’ loan applications.

       107.    As a direct and proximate result of Defendants’ breaching their fiduciary

duties to Plaintiff and Class members, Plaintiff and Class members have suffered damages

as alleged herein.

                                        COUNT VI
                                        Negligence

       108.   Plaintiff realleges the foregoing paragraphs as if set forth herein.

       109.   Defendants’ conduct is negligent per se.

       110.   Defendants breached duties set forth in SBA regulations, including ethical

requirements set forth in 13 CFR Part 120.140: (a) “[no] real or apparent confit of interest

with a small business with which it is dealing;… (f) “engag[ing] in conduct reflecting a

lack of business integrity or honesty;… (j)(1) [not disclosing] that a loan will reduce the

exposure of a [bank]; or (l) engag[ing] in any activity which taints its objective judgment

in evaluating the loan.”

       111.   Defendants’ violations of these regulations is negligence per se and was a

substantial factor in the harm suffered by Plaintiff and the Class, including their submission

of applications for loans through the PPP with Defendants, who violated the “first come,


                                             22
         Case
          CASEMDL
               0:20-cv-01345
                  No. 2954 Document
                             Document
                                    11-3
                                      1 Filed
                                         Filed06/11/20
                                               06/23/20 Page
                                                         Page23
                                                              28ofof26
                                                                     31



first served” basis for processing loan applications by processing larger loans ahead of

smaller loans.

      112.     As a direct result of Defendants’ negligent conduct, Plaintiff and Class

members have suffered injuries as alleged herein.

                                      COUNT VII
                                    Unjust Enrichment

      113.     Plaintiff realleges the foregoing paragraphs as if set forth herein.

      114.     As described herein, Defendants represented in public statements,

communications, advertisements, and marketing materials that Wells Fargo would process

PPP loan applications in accordance with SBA regulations requiring that the applications

be processed on a first-come, first-served basis, intending that consumers would rely on

those misrepresentations and submit PPP loan applications through Wells Fargo.

      115.     Had Defendants disclosed their true PPP loan application processing scheme,

Plaintiff and Class members would not have submitted their PPP loan applications through

Wells Fargo.

      116.     Defendants generated profits from misleading Plaintiff and Class members

into submitting their PPP loan applications through Wells Fargo.

      117.     Defendants have been knowingly and unjustly enriched at the expense and at

the detriment of Plaintiff and Class members by collecting excess profits in the form of

commission fees to which Defendants are not entitled.




                                              23
            Case
             CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                  06/23/20 Page
                                                            Page24
                                                                 29ofof26
                                                                        31



       118.    Defendants’ actions were unjust because, absent the PPP loan processing

scheme, they would not have been able to receive as much money from processing PPP

loan applications.

       119.    Defendants have unjustly retained those ill-gotten profits and should be

required to disgorge this unjust enrichment.

                                 PRAYER FOR RELIEF

       Wherefore, Plaintiff, individually and on behalf of all others similarly situated,

respectively requests judgment against Defendant as set forth below:

       A.      That the Court determines that this action may be maintained as a class action

               under Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure,

               appoint Plaintiff as Class Representative and its counsel of record as Class

               Counsel, and direct that notice of this action, as provided by Rule 23(c)(2) of

               the Federal Rules of Civil Procedure, be given to the Classes, once certified;

       B.      That Plaintiff and the Class recover damages, to the maximum extent

               allowed under the applicable state laws, and that a joint and several

               judgments in favor of Plaintiff and the members of the Damages Class be

               entered against Defendants in an amount to be trebled to the extent such laws

               permit;

       C.      Defendants, their affiliates, successors, transferees, assignees and other

               officers, directors, partners, agents and employees thereof, and all other

               persons acting or claiming to act on their behalf or in concert with them, be

               permanently enjoined and restrained from in any manner continuing to

                                               24
            Case
             CASEMDL
                  0:20-cv-01345
                     No. 2954 Document
                                Document
                                       11-3
                                         1 Filed
                                            Filed06/11/20
                                                  06/23/20 Page
                                                            Page25
                                                                 30ofof26
                                                                        31



               administer, process, or handle PPP loans inconsistent with or in violation of

               the regulations governing the PPP.;

       D.      Plaintiff and the members of the Class be awarded pre-and post- judgment

               interest as provided by law, and that such interest be awarded at the highest

               legal rate from and after the date of service of the Complaint;

       E.      Plaintiff and the members of the Class recover their costs of suit, including

               reasonable attorneys’ fees, as provided by law; and

       F.      Plaintiff and the members of the Class have such other and further relief as

               the case may require and the Court deem just and proper.

                                 JURY TRIAL DEMAND

       Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

Civil Procedure, on all issues so triable.


Dated: June 11, 2020                              Respectfully submitted,

                                                   s/Daniel E. Gustafson
                                                  Daniel E. Gustafson (#202241)
                                                  Raina C. Borrelli (#392127)
                                                  Mickey L. Stevens (#0398549)
                                                  GUSTAFSON GLUEK PLLC
                                                  Canadian Pacific Plaza
                                                  120 South 6th Street, Suite 2600
                                                  Minneapolis, MN 55402
                                                  Tel: (612) 333-8844
                                                  dgustafson@gustafsongluek.com
                                                  rborrelli@gustafsongluek.com
                                                  mstevens@gustafsongluek.com




                                             25
Case
 CASEMDL
      0:20-cv-01345
         No. 2954 Document
                    Document
                           11-3
                             1 Filed
                                Filed06/11/20
                                      06/23/20 Page
                                                Page26
                                                     31ofof26
                                                            31



                                  Kenneth A. Wexler
                                  Bethany R. Turke
                                  WEXLER WALLACE LLP
                                  55 W. Monroe Street
                                  Suite 3300
                                  Chicago, Illinois 60603
                                  Tel: (312) 346-2222
                                  kaw@wexlerwallace.com
                                  brt@wexlerwallace.com

                                  Simon B. Paris
                                  Patrick Howard
                                  SALTZ MONGELUZZI
                                  BARRETT & BENDESKY, P.C.
                                  1650 Market Street, 52nd Floor
                                  Philadelphia, PA 19013
                                  Tel: (215) 496-8282
                                  Sparis@smbb.com
                                  Phoward@smbb.com

                                  Attorneys for Plaintiff




                             26
